DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the subject matter of claims 2-14 are required or if they are options.  Claim 1 recites i) or ii) or iii), which clearly introduces the features as options.  Claim 2-14 attempts to further limit the options, but does not actively require any particular option.  For the purpose of examination, it is assumed the features are options, as that is how the features are presented in claim 1 and because claims 2-14 do not actively require any particular option.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Caldwell et al. [US2007/0047932, “Caldwell”].
Caldwell discloses a manufacturing method of a negative waveguide (46), comprising the steps: 
a. providing a first and a second inner face (Figure 19 shows an inner and outer curved face),
b. applying a reflecting layer on the first and the second inner face (paragraph 0050); 
c. arranging the first and the second inner face such that they are opposite to each other (Figure 19 shows the inner and outer curves are opposite each other), wherein 
d. a first end of the first and the second inner face define an entry end of the waveguide, which defines an entry face for laser light, and a second end of the first and the second inner face define an exit end of the waveguide, which defines an exit face for laser light (Figure 19 shows an upper surface near 40 where light enters the waveguide and a lower surface between the curves that is an exit end where light exits the waveguide); wherein 
e. a first distance between the entry end and the exit end defines a length of the waveguide and a second distance between the first and the second inner face defines a thickness of the waveguide (Figure 19),  and 
f3.the first inner face has a continuously curved concave shape which is part of a first curve (Figure 19). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. [US2015/0343701, “Schiccheri”] in view of Caldwell. 
Schiccheri discloses a method for plastic welding with an arrangement comprising a laser light source (laser emitter device or laser source), a light guide (44) and a waveguide (52), wherein the waveguide is a negative waveguide comprising an entry end defining an entry face for laser light, an exit end defining an exit face for laser light as well as a first and a second inner face which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected, wherein a first distance between the entry end and the exit end defines a length of the waveguide and a second distance between the first and the second inner face defines a thickness of the waveguide (paragraphs 0006-69, 0112; Figure 1); wherein the method comprises the following steps: a. arranging two plastic components (container body 8 and lenticular body 24) to be welded to each other in a mounting device (attachment block 48) (paragraphs 0049, 0057, 0071); b. creating laser light by means of the laser light source, wherein the laser light passes through the light guide, and subsequently through the waveguide (paragraphs 0066-0069); and c. welding the plastic components to be welded to each other by means of the laser light exiting the waveguide (paragraphs 0066-69, 0125). Schiccheri discloses a negative wave guide, but does not disclose any of the features i), ii), or iii). 
Caldwell discloses a waveguide for welding.  Caldwell discloses the waveguide can have a variety of different shapes and arrangements including an arrangement wherein the waveguide (46) includes a first inner face with a continuously curved concave shape which is part of a first curve (Figure 19). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Schiccheri to use any of the waveguides including the waveguide with a first inner face comprising a continuously curved concave shape which is part of a first curve as taught by Caldwell in order to improve functionality of the method to produce various weld shapes and to improve the redirection of the laser to fit the various weld shapes. 
With respect to claims 2-14, the claims are directed toward optional subject matter.  Caldwell discloses a waveguide that satisfies the limitations of option iii), and the options i) and ii) are not required.  The teachings of Caldwell satisfy the requirements of claims 2-14 as they are directed toward nonrequired options i) and ii). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 17, 2022